DETAILED ACTION
In summary, the applicant is required to elect one from each below
Groups I, II and III
Species A and B
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, 13-15, drawn to a method for producing a through-hole in a ceramic layer system.
Group II, claim(s) 10, drawn to a component.
Group III, claim(s) 11-12, 16-18, drawn to a component.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of Claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Beck et al.,
Regarding claim 1
“A method for producing a through-hole in a ceramic layer system, “ (Fig. 2 and column 3, lines 1-10 teaches through hole 7 in a ceramic layer system 16 and 4)
“which comprises at least: a substrate (4), and at least one outer ceramic layer,”  (Fig. 2 and column 3, lines 1-10 teaches ceramic layer 16 and substrate 4)
“the through-hole having an inner part which is symmetrical, in a cross section,” (Fig. 2 and Column 2, lines 50-60 teaches through hole 7 with a symmetric lower part 10)
“and a diffusor, which represents a widening of the inner part on the outer surface of the ceramic layer,” (Fig. 2 and Column 2, lines 50-60 teaches through hole 7 with a diffuser 13 in ceramic layer 16)
“wherein a part of a final geometry of the diffusor is produced first at least in the outermost ceramic layer as far as the substrate by a nanosecond laser by nanosecond pulses, “(Fig. 9 and Column 4, lines 34-44 teaches “ FIG. 9 shows another exemplary embodiment of the method according to the invention. In a first step a), the final contour of the diffuser 13 is produced, the shorter pulse lengths in particular being used.” Column 5, lines 14-20 teaches “a first laser 19' may generate laser pulse lengths of less than or equal to 500 ns, in 
“wherein a millisecond laser is then used, to fully produce the inner part in the final geometry of the through-hole by millisecond pulses in the substrate,” (Fig. 9 and Column 4, lines 34-44 teaches “ FIG. 9 shows another exemplary embodiment of the method according to the invention. In a first step a), the final contour of the diffuser 13 is produced, the shorter pulse lengths in particular being used. In a further method step b), the close to final contour shape 10' of the lower region 10 is produced. This is done with longer pulse lengths.” Column 5, lines 14-20 teaches “a second laser 19'' may generate laser pulse lengths of more than 100 ns, in particular more than 500 ns.” Thus it is established in the prior art that the inner part is produced second by a laser having pulse lengths of more than 0.5 ms.)
“and in a final working step, the diffusor is produced in its final geometry at least in the ceramic layer by the nanosecond laser by nanosecond pulses.” (Fig. 6 and column 3, lines 54-65 teaches a method where sub regions for diffuser 13 and symmetric hole 10 are produced initially. Then in the final step “the final contour of the diffuser 13 is produced. Shorter pulse times are preferably used for this, which are in particular less than 500 ns, in particular 300 ns.” 

    PNG
    media_image1.png
    281
    472
    media_image1.png
    Greyscale

                                        Annotated Fig. 2 of Beck et al. 


    PNG
    media_image2.png
    211
    582
    media_image2.png
    Greyscale

                                           Annotated Fig. 9 of Beck et al.


    PNG
    media_image3.png
    430
    740
    media_image3.png
    Greyscale

   Fig. 9 of Beck et al. teaches the method of forming diffuser and lower hole
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: drawn to a geometry of a through-hole to be produced in Fig. 2
Species B: drawn to a geometry of a through-hole to be produced in Fig. 6 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1 and 10. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                    

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761